UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-4562


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RAUF ABDUL SALAM, a/k/a Pierre Demaro Banks, a/k/a Radio,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Glen E. Conrad, Chief
District Judge. (7:12-cr-00073-GEC-2)


Submitted:   March 30, 2015                 Decided:   April 15, 2015


Before SHEDD, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Paul G. Beers, GLENN, FELDMANN, DARBY & GOODLATTE, Roanoke,
Virginia, for Appellant.     Anthony P. Giorno, Acting United
States Attorney, R. Andrew Bassford, Daniel P. Bubar, Assistant
United States Attorneys, Franklin Sacha, OFFICE OF THE UNITED
STATES ATTORNEY, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Following a jury trial, the district court sentenced Rauf

Salam to 292 months’ imprisonment for conspiracy to distribute

and possess with intent to distribute 1000 grams or more of

heroin, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A),

846 (2012).        Salam raises several challenges to his conviction

and sentence.       We affirm.

     Salam asserts that the district court erred in admitting

testimony     by        a    drug   trafficking    expert     in     light   of     the

Government’s insufficient disclosure under Rule 16(a)(1)(G) of

the Federal Rules of Criminal Procedure, testimony by several

coconspirators, and testimony regarding allegedly unrelated drug

activities.         We        review    the   district     court’s     admission    of

evidence for abuse of discretion, and we “will only overturn [a]

ruling    that     is       arbitrary   and   irrational.”      United     States    v.

Hassan, 742 F.3d 104, 130 (4th Cir.) (alteration in original)

(internal quotation marks omitted), cert. denied, 135 S. Ct. 157

(2014).     Our careful review of the record on appeal leaves us

without     doubt       that     the    district   court     did     not   abuse    its

discretion in admitting the challenged testimony.

     Next, Salam challenges the district court’s refusal to give

a jury instruction regarding multiple conspiracies.                        “We review

the district court’s decision to give or refuse to give a jury

instruction for abuse of discretion.”                United States v. Sarwari,

                                              2
669 F.3d 401, 410-11 (4th Cir. 2012) (internal quotation marks

omitted).       A multiple conspiracy instruction “is not required

unless    the   proof        at    trial     demonstrates          that       [the    defendant]

[was] involved only in [a] separate conspiracy[y] unrelated to

the   overall      conspiracy            charged      in    the    indictment.”             United

States     v.    Stockton,          349     F.3d         755,     762    (4th        Cir.    2003)

(alteration       in    original)         (internal         quotation         marks    omitted).

Because    there       was   no     evidence         that    Salam      was    involved      in    a

conspiracy      separate          from    that     for     which    he    was    indicted,        we

conclude    the    district         court     did     not       abuse    its    discretion        in

refusing to give a multiple-conspiracy instruction.

      Salam also argues that the district court erred by refusing

to grant a mistrial based on comments made by the Government

during closing arguments.                 We review the “denial of a motion for

a mistrial for abuse of discretion.”                         United States v. Johnson,

587 F.3d 625, 631 (4th Cir. 2009).                         The defendant must show that

the comments were improper and prejudicial.                              See United States

v. Powell, 680 F.3d 350, 358 (4th Cir. 2012).                                   In making the

prejudice determination, we consider four factors:

      (1) the degree to which the prosecutor’s remarks have
      a tendency to mislead the jury and to prejudice the
      accused; (2) whether the remarks were isolated or
      extensive; (3) absent the remarks, the strength of
      competent proof introduced to establish the guilt of
      the accused; and (4) whether the comments were
      deliberately   placed  before    the jury  to  divert
      attention to extraneous matters.


                                                 3
United   States    v.   Woods,    710   F.3d    195,   203   (4th    Cir.   2013)

(internal quotation marks omitted).            Applying these standards to

the facts before us and assuming -- without deciding -- that the

challenged      comments   were    improper,     we    conclude      that    Salam

suffered no prejudice and that the district court therefore did

not abuse its discretion in denying his motion for a mistrial.

      Finally, Salam contends that the district court erred in

applying the leadership role enhancement.               To qualify for this

enhancement, a defendant must have been “an organizer or leader

of a criminal activity that involved five or more participants

or was otherwise extensive.”            U.S.S.G. § 3B1.1(a) (2013); see

also id. § 3B1.1 cmt. nn.2 & 4.                Because application of this

enhancement     involves   a     factual    determination,    we     review   for

clear error.      See United States v. Steffen, 741 F.3d 411, 415

(4th Cir. 2013).        After our review of the record on appeal, we

conclude that the district court did not clearly err by applying

the enhancement.

      Accordingly, we affirm the judgment of the district court.

We   dispense    with   oral   argument     because    the   facts    and   legal

contentions     are   adequately    presented     in   the   materials      before

this court and argument would not aid the decisional process.



                                                                        AFFIRMED



                                        4